Case 2:19-cv-12748-SJM-MJH ECF No. 11 filed 01/28/20            PageID.91   Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 DARTISHA MCKINNES and
 STEVE FLEMMING,                                Case No. 2:19-cv-12748

                Plaintiffs,                     HONORABLE STEPHEN J. MURPHY, III

 v.

 ATX INC., et al.,

                Defendants.
                                 /

              STIPULATED ORDER ADJOURNING JOINT
       DISCOVERY PLAN AND SCHEDULING CONFERENCE DATES

       Pursuant to the stipulation of the parties and the Court being fully informed

of the facts:

       WHEREFORE, it is hereby ORDERED that the Rule 16 scheduling

conference and joint discovery plan deadline are RECHEDULED. The scheduling

conference shall be held on May 6, 2020, at 10:00 a.m., and the joint discovery plan

will be due no later than April 28, 2020.

       SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: January 28, 2020




                                            1
Case 2:19-cv-12748-SJM-MJH ECF No. 11 filed 01/28/20          PageID.92    Page 2 of 3



                 STIPULATION TO ADJOURN JOINT
       DISCOVERY PLAN AND SCHEDULING CONFERENCE DATES

      NOW COMES, Plaintiffs, Dartisha McKinnes and Steve Flemming

(hereinafter “Plaintiffs”) and Defendants, ATX, Inc., Benson Oghougo, and Antonio

George (hereinafter “Defendants”) (collectively with Plaintiff as “the Parties”) hereby

stipulate, subject to the Court’s approval, as follows:

      WHEREAS, this lawsuit was filed on September 20, 2019 (ECF No. 1) and

Defendants filed a joint answer on December 23, 2019 (ECF No. 9);

      WHEREAS, since Defendants’ Answer was filed, the Parties have met to

discuss each other’s various positions on the case and have decided to engage in a

mutual informal exchange of information for the purpose of their discussions

regarding the possibility of reaching a resolution of the matter without the need for

additional litigation, and the Parties believe that postponing the Joint Discovery Plan

and Rule 16 Scheduling Conference will aid those discussions;

      WHEREAS, Local Rule 7.1(a) states that “[i]f the movant obtains concurrence,

the parties may make the subject matter of the contemplated motion or request a

matter of record by stipulated order.”

      NOW THEREFORE, subject to approval by the Court, the Parties stipulate

and agree that:

      The dates set forth in the Court’s January 6, 2020 Order Requiring Joint
      Discovery Plan and a Setting Rule 16 Scheduling Conference (ECF No.
      10) are adjourned for ninety days, or to a later date of the Court’s
      choosing, to allow the Parties to engage in settlement discussions.




                                           2
Case 2:19-cv-12748-SJM-MJH ECF No. 11 filed 01/28/20    PageID.93   Page 3 of 3




Dated: January 28, 2020                  s/ Kevin J. Stoops
                                         Kevin J. Stoops (P64371)
                                         Charles R. Ash, IV (P73877)
                                         SOMMERS SCHWARTZ, P.C.
                                         One Towne Square, Suite 1700
                                         Southfield, Michigan 48076
                                         248-355-0300
                                         kstoops@sommerspc.com
                                         crash@sommerspc.com

                                         Counsel for Plaintiffs


                                         ______________________________
Dated: January 28, 2020                  s/ Martin C. Brook (w/consent
                                         1/28/2020)
                                         Martin C. Brook (P55946)
                                         Alexis Martin (P80817)
                                         Ogletree, Deakins, Nash, Smoak &
                                         Stewart, PLLC
                                         34977 Woodward Avenue, Suite 300
                                         Birmingham, MI 48009
                                         248-593-6400
                                         Martin.brook@ogletree.com
                                         Alexis.martin@ogletree.com

                                         Counsel for Defendants




                                     3
